ACCEPTED
                                                                                           06-17-00121-CV
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                          1/9/2018 4:53 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK



                       IN THE COURT OF APPEALS
               FOR THE 6TH DISTRICT, AT TEXARKANA, TEXASFILED IN
                      CAUSE NUMBER 06-17-00121-CV 6thTEXARKANA,
                                                      COURT OF APPEALS
                                                                 TEXAS
                                                                  1/9/2018 4:53:29 PM
         ISABEL A. CORTES & JOHNNY FERNANDES, APPELLANTS
                                                  DEBBIE AUTREY
                                                                         Clerk
                                           V.

     SHARON WENDL as Attorney in Fact and a/n/f for ADA EDNA HARDY,
                                     APPELLEES

                            DOCKETING STATEMENT

         Pursuant to Texas Rule of Appellate Procedure 32.1, Appellants Isabel A.

Cortes and Johnny Fernandes ﬁle this Docketing Statement and would show the

Court:

1.       Appellants are Isabel A. Cortes and Johnny Fernandes.

2.       Counsel for Appellants is Robert Winful II, Esq., The Winful Law Firm,

P.L.L.C., 8035 EAST R.L. THORNTON FREEWAY, SUITE 530, DALLAS, TX

75228, Telephone: (214) 501—5449, Fax:            (214) 501—0578, Email Address:

robert@thewinfulﬁrm.com, State Bar of Texas ID number 24079593.

3.       The Notice of Appeal in this case was filed on December 14th, 2017 in the

trial court.

4.       This case was tried in the 4TH Judicial District Court of Rusk County, Texas,

before the Honorable Judge J. Clay Gossett, Judge. The judgment of the trial court

was signed on October 10‘“, 20l7.

                                                                             Page 1 of 4
5.     A Motion for New Trial was ﬁled in the trial court on November 9th, 2017.

6.     A Notice Of Past Due Findings of Fact & Conclusions of Law was ﬁled in

the trial court on November 9m, 2017.

7.     The names, addresses and telephone numbers of the other parties are as

follows:

             David Hill
             Attorney for Ada Edna Hardy
             David Hill, Attorney At Law
             EMAIL: dh@davidhillﬁrm.com
             605 S. Main, Ste. 202
             Henderson, Texas 75654
             TEL: (903) 657-4100
             FAX: (903) 657-5400

8.     This case is an action to set aside a certain Mineral Deed and for damages

based on Defendants‘ alleged Conversion of a certain sum of money allegedly

rightfully owned by Plaintiffs but which Mineral Deed and monies were allegedly

procured by Defendants through Fraud, Undue Inﬂuence and Coercion.

9.     This appeal can be given priority.

10.    Appellant has requested a reporter's record pursuant to T.R.A.P. 34.6. The

trial was electronically recorded.

1 1.   The court recorder who reported this case is Terri Boling.

12.    Appellant will not be seeking temporary or ancillary relief from this Court

while this appeal is pending.

13.    A Statement of Inability to Afford Payment of Court Costs pursuant to
                                                                        Page 2 of 4
T.R.A.P. 20.1 was not ﬁled in this case.

14.   Appellant, if allowed, can ﬁle a supersedeas bond in this case.


                                      Respectﬁilly submitted,

                                      THE VVINFUL LAW FIRM, P.L ..L C.


                                      WWW  Robert Winful II, Esq.
                                            State Bar ID Number. 24079593
                                            Email: robert@thewinﬁilﬁrm.com
                                            8035    EAST      R.L.    THORNTON
                                            FREEWAY, SUITE 530
                                            DALLAS, TX 75228
                                            Telephone: (214) 501-5449
                                            Facsimile: (214) 501-0578

                                            Attorney for Appellants




                                                                        Page 3 of 4
                         CERTIFICATE OF SERVICE

      I certify that on January 8, 2018 a true and correct copy of Appellants’
Docketing Statement was served to each person listed below by the method
indicated.



                                     Robert Winful II, Esq.   V


David Hill
Attorney for Ada Edna Hardy
David Hill, Attorney At Law
605 S. Main, Ste. 202
Henderson, Texas 75654
TEL: (903) 657-4100
FAX: (903) 657-5400
dh@davidhillfirm.com
Electronically through the Electronic Filing Manager




                                                                     Page 4 of4